Citation Nr: 0207228	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served a brief period of active duty from May to 
July 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which found that new and material evidence had not 
been submitted.

A hearing before the undersigned Member of the Board was 
conducted in Phoenix, Arizona, in February 2000.  A 
transcript of the testimony is associated with the claims 
file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The Board initially denied the veteran's claim for PTSD 
on the merits by a decision dated in March 1990; in June 
1996, the Board found that new and material evidence had not 
been submitted to reopen the claim.

3.  The Board's June 1996 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis.

4.  In June 1996, the veteran filed another claim for 
entitlement to service connection for PTSD on the basis of 
new and material evidence.

5.  The veteran's multiple written statements and VA 
outpatient treatment records bear directly and substantively 
on the matter under consideration and are so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim.

6.  Neither the pre-amendment nor the amended 
diagnostic/stressor criteria for PTSD are more favorable to 
the veteran and both will be considered.

7.  Diagnoses of PTSD and schizophrenia are currently shown.

8.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to the in-service 
stressor.

9.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's 
decisions denying the claim of entitlement to service 
connection for PTSD is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

2.  PTSD was not incurred in or aggravated during the 
veteran's brief period of military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to service 
connection for PTSD because, among other things, he was 
treated poorly during basic training, assaulted on several 
occasions by his superiors, drugged against his will, and 
someone attempted to murder him but killed another soldier by 
mistake.

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and it must, by itself or in connection with 
evidence previously assembled, be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

When a veteran seeks to reopen a claim based on new evidence, 
the Board must first determine whether the additional 
evidence is "new" and "material."  If the Board determines 
that new and material evidence has been added to the record, 
the claim is reopened and the Board evaluates the merits of 
the veteran's claim in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Historically, the Board initially denied the veteran's claim 
for PTSD by decision dated in March 1990 on the basis that 
the diagnosis was not confirmed by a board of three VA 
psychiatrists, and that the in-service stressors alleged by 
the veteran were not life-threatening, the type of events 
required to establish a diagnosis of PTSD, or the type of 
situations of a nature to evoke symptoms in most all 
individuals.  As such, the Board denied the veteran's claim 
on the merits.  He subsequently filed another claim for PTSD, 
which was denied by the Board in June 1996 on the basis that 
no new and material evidence had been submitted to cure the 
critical evidentiary defect in the veteran's claim of a 
verifiable stressor.  While acknowledging that the veteran 
had a confirmed diagnosis of PTSD, the Board in June 1996 
found that there was no credible supporting evidence to show 
that the veteran's claimed in-service stressors actually 
occurred.

In June 1996, the veteran filed the current claim for PTSD 
which was denied by rating decisions dated in November 1996 
and in November 1997.  This appeal is before the Board from 
the veteran's unsuccessful attempt to reopen his claim for 
entitlement to service connection for PTSD based on 
additional evidence.  

After a review of the evidence, the Board finds that the 
veteran's claim should be reopened.  Of note, the veteran 
submitted multiple written statements outlining his claimed 
stressors and provided additional information as to the 
nature and extent of the incidents.  Further, more recent 
outpatient treatment records have been associated with the 
claims file reflecting his psychiatric treatment.  Because 
the veteran's statements and outpatient treatment records 
focus on the veteran's current complaints, the Board is of 
the opinion that they bear directly and substantively on the 
matter under consideration and are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, the claim is reopened.

Having determined that the veteran's claim should be 
reopened, the Board will now turn to a de novo review.  As 
the statement and supplemental statements of the case 
addressed the standards for a service-connection claim, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Nonetheless, based on the evidence outlined below, it is the 
decision of the Board that the veteran's claim for 
entitlement to service connection for PTSD must fail on the 
merits.

As an initial matter, the Board notes that during the 
pendency of this claim, the applicable criteria for service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, and made effective to March 7, 1997.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (2001)).  The new regulation purports to 
essentially restate the three essential elements previously 
in effect.  The Board finds that the outcome would be the 
same under either version, and both versions of 38 C.F.R. 
§ 3.304(f) will be considered.

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulation, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the 
Veterans Claims Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  The 
Veterans Claims Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(d), (f) (2001); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the pre-amendment and the new 
regulations, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended, effective March 7, 2002, with regard to the type of 
evidence that may be relevant in corroborating a veteran's 
statement regarding the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.  Of note, the amended regulation requires that VA 
not deny PTSD claims based on personal assault without first 
advising claimants that evidence from sources other than the 
veteran's service records may help prove the stressor 
occurred.  

In this case, the Board notes that the RO provided the 
veteran with a letter dated in May 2001 substantially 
complying with the new regulations.  Specifically, the RO 
asked the veteran to identify additional sources of 
information concerning the incidents, and provided examples 
of sources such as crisis centers, counseling facilities, 
health clinics, roommates, family member, chaplain, clergy, 
or a service buddy.  He was also asked if he had reported the 
incident to military or civilian authorities, and asked if he 
had exhibited a number of signs and symptoms as a result.  
The RO informed the veteran that any additional information 
he could submit to substantiate his claim would be helpful.  
Therefore, the Board finds that the May 2001 letter satisfied 
the mandates of the amended 38 C.F.R. § 3.304(f).

Next, the Board notes that the service records do not support 
a finding that the veteran was engaged in combat at the time 
of his stressor, nor has he so claimed.  Rather, he maintains 
that he developed PTSD because he underwent torturous 
experiences during his relatively short period of active 
duty, which severely affected his ability to cope.  A review 
of the veteran's service medical records reveals that he was 
separated after a brief period of active duty as unsuitable 
for service after he exhibited undefined bizarre behavior.  

At a hearing before the Board in February 2000, the veteran 
testified as to his various stressors during boot camp, 
including being belittled by the drill sergeant, being hit in 
the head by his superior, being tied in a chair with a bucket 
over his head which was hit with a screwdriver.  He stated 
that he feared for his life from his drill sergeant; he was 
given LSD and hallucinated; a person in the bunk below him 
was murdered apparently with the veteran's bayonet and he had 
blood all over him; he was locked in a locker and told 
spiders were going to be put in with him; he buried himself 
in the General's yard under a big bush for two days; and he 
witnessed another soldier's ribs broken with a rifle.  He 
denied several items in the service medical records; 
specifically, he denied that he ever went to a Medical Board, 
or that was nervous, or that he signed any papers with 
respect to a Medical Board.  He related that he never had any 
problems prior to entering active duty.  These are 
essentially the stressors that the veteran has claimed all 
along.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (2001).  
While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  As noted above, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added). 

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, the veteran's service 
records do not support a finding that he was engaged in 
combat during his brief period of active duty.

Next, the Board finds that there is no evidence to support 
the veteran's assertions as to his claimed stressors.  
Service medical records reflect only that the veteran was 
acting strangely and a psychiatric evaluation was requested.  
There is absolutely no indication that he witnessed a 
horrific murder scene or buried himself in the ground for two 
days.  While the Board recognizes that a certain amount of 
hazing or the like may be engaged in during boot camp, it is 
untenable to consider that the veteran was given LSD against 
his will or that his superiors attempted to kill him.  The 
Board places greater probative value on the contemporaneous 
medical evidence reflecting, contrary to the veteran's 
statement, that he did, in fact, undergo a Medical Board 
proceeding.  Given the diagnosis of schizoid personality and 
the veteran's subsequent characterization that he experienced 
a "nervous breakdown" in service, it could well be that the 
veteran was simply not capable of understanding all that was 
transpiring at the time of his separation.

The Board also places greater probative weight on the Medical 
Board findings that the veteran experienced a certain level 
of psychiatric pathology prior to entering into military 
service and that his in-service symptomatology existed prior 
to service and was not aggravated by service, notwithstanding 
his assertions to the contrary.  A finding of some level of 
pre-service psychopathology is further supported by a pre-
induction Report of Medical History dated in July 1967 and 
apparently filled out in the veteran's own handwriting where 
he self-reported frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble.

Moreover, it is apparent that the veteran exhibited bizarre 
behavior within weeks of entering onto active duty as it was 
noted that he was first examined in early June 1968 after a 
referral from his commanding officer who thought he might be 
unbalanced.  At that time, he reported to the military 
physician that he was considered a nervous person, described 
himself as impulsive and indecisive, and preferred to be 
alone.  While the veteran has subsequently challenged the 
information contained in these records, the Board is 
persuaded that they were made in the normal course of 
contemporary medical treatment and are highly probative.

Several attempts were made to confirm the veteran's 
stressors, including seeking additional information from the 
veteran so that certain claimed incidents could be 
researched; however, the evidence submitted was vague and 
insufficient.  Because most of the claimed stressors are not 
the type of incidents which would be recorded in official 
military records and because the dates and details of the 
claimed incidents could not be confirmed, the Board finds 
that it would be futile to attempt to undertake an additional 
search at this juncture.  Therefore, the Board finds that 
there is no evidence to support the veteran's allegations as 
to his in-service stressors.  Since the evidence does not 
reflect that the veteran was engaged in combat with the 
enemy, corroborating supporting evidence is needed to verify 
the claimed stressors.  In that regard, multiple attempts to 
locate supporting documentation have been unsuccessful.  As 
no relevant information has been forthcoming, the Board finds 
that the veteran's claim fails in this element.  

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
and somewhat disjointed statements.  Thus, the Board 
concludes that there is no credible supporting evidence that 
the claimed in-service stressors actually occurred.  Absent 
credible supporting evidence that the claimed in-service 
stressor actually occurred, an essential element for a grant 
of service connection for PTSD is not established.  
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In addition, the Board notes that the most recent 
supplemental statement of the case (SSOC) incorrectly cites 
the current new and material regulations; however, the SSOC 
incorporates by reference the Board remand dated in June 
2000, which, in fact, cited the correct regulations.  
Therefore, the Board finds that the veteran has received 
adequate notice of the change in the regulations under Hodge.  
Moreover, given the fact that the claim has been successfully 
reopened, there was no prejudice to the veteran.

Further, it appears that all medical records identified by 
the veteran have been associated with the claims file to the 
extent possible, including outpatient treatment records 
supporting a diagnosis of PTSD.  Next, the veteran requested 
and received a hearing before the undersigned Member of the 
Board.  In addition, the issue was the subject of a Board 
remand in June 2000, specifically undertaken for the purpose 
of assisting the veteran in developing his claim.  Moreover, 
as noted above, the RO provided the veteran with a letter 
dated in May 2001 outlining alternative sources of 
information which could serve to support his claim for PTSD 
due to a personal assault.  The RO also provided the veteran 
with the new duty to assist standards required by the VCAA in 
the most recent SSOC.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened 
and the appeal is granted to this extent. 

The claim for entitlement to service connection for PTSD is 
denied on the merits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

